Citation Nr: 1143345	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  03-36 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar strain since March 1, 2005.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1997 to March 2000.

This matter is on appeal from decisions in January 2002 and September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was remanded by the Board in March 2011 for further development and is now ready for disposition.


FINDINGS OF FACT

1.  Since March 1, 2005, the Veteran's low back disability has not resulted in forward flexion of the thoracolumbar spine limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

2.  The evidence indicates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a lumbar strain since March 1, 2005, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5237 (2011).

2.  The criteria for entitlement to TDIU have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, subsequent to the RO's decision, the Veteran was sent a fully compliant notice letter fulfilling all VCAA notice requirements in August 2004, and he was provided notice of Dingess requirements by way of a letter sent in March 2006.  He was therefore provided the content-complying notice to which he was entitled.  Pelegrini, 18 Vet. App. at 122.  The claim was readjudicated, and a statement of the case was issued in August 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Consequently, the Board finds that the duty to notify has been satisfied; and, therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA outpatient treatment records as well as the records associated with his claim for vocational rehabilitation and education.  The Veteran also submitted his own private treatment records as well as personal statement on his behalf.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, VA examinations with respect to the issue remaining on appeal were obtained in March 2005 and May 2011.  38 C.F.R. § 3.159(c) (4). To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that both of these examinations are adequate for adjudication purposes.  Specifically, the VA examiners in those examinations considered all of the pertinent evidence of record such as radiographic imaging, measured range of motion of the lumbar spine, to include factors such as the impact of pain on his range of motion, and the statements of the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected low back disability since the most recent VA examination in May 2011, and the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95. Thus, these examinations are also considered adequate for rating purposes.

Finally, the Board notes that this appeal was previously remanded in July 2004 and March 2011 for additional development, and concludes that there has been substantial compliance with the directives contained therein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In the July 2004 remand, the Board instructed to provide the Veteran with VCAA compliant notice and reconsider the claim under the newly amended rating criteria.   In the March 2011 remand, the Board instructed the RO to afford the Veteran new VA examinations and to acquire the records associated with the Veteran's Vocational and Rehabilitation and Employment services claim. 

In accordance with these instructions, the RO sent VCAA compliant notice to the Veteran in August 2004 and, as mentioned above, he was provided VA general examination in May 2011 which, for the reasons stated above, is adequate for adjudication purposes.  Next, after the completion of the required development, the RO readjudicated the issues on appeal, and issued the Veteran a supplemental statement of the case in August 2011. 

Accordingly, the Board finds that the July 2004 and March 2011 remand directives were substantially complied with and, thus, there is no Stegall violation in this case. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the Veteran's TDIU claim, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

The Court of Appeals for Veterans Claims (CAVC) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2011).

Finally, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran originally submitted a May 2001 claim seeking entitlement to a rating in excess of 10 percent for his low back disability.  After the claim was initially denied by the RO in January 2002, it was remanded by the Board for further development in July 2004.  Pursuant to that development, in an April 2005 decision, he was granted a 20 percent rating, effective March 1, 2005.  

The issue was then returned to the Board where, in a March 2011 decision, it denied entitlement to a rating in excess of 10 percent for a low back disability prior to March 1, 2005.  However, it remanded the issue of entitlement to a rating in excess of 20 percent since March 2005, based on the Veteran's assertions that his low back disability had worsened since the most recent VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997)(it is within VA's duty to assist that the Veteran be afforded a new examination in order to accurately assess the current level of impairment where he or she asserts that the disability has worsened).

As such, the only issue for consideration is whether the Veteran is entitled to a rating in excess of 20 percent for his low back disability since March 1, 2005, based on the evidence of record.  Back and neck musculoskeletal disorders are assigned based on the application of a general rating formula specified in 38 C.F.R. § 4.71a.  Under this formula, in order to warrant a rating in excess of 20 percent, under this formula, the evidence must show:
* forward flexion of the thoracolumbar spine to 30 degrees or less; or
* favorable ankylosis of the entire thoracolumbar spine (both 40 percent).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. See Plate V, 38 C.F.R. § 4.71a.

In addition to the above, a 40 percent rating is also for application where the evidence indicates intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4, but less than 6 weeks during the past 12 months.  Specifically, under Note (1) of DC 5243, an "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

After a review of the competent evidence, the Board concludes that a rating in excess of 20 percent since March 1, 2005 is not warranted.  First, the clinical evidence does not indicate forward flexion of the thoracolumbar spine that is 30 degrees or less.  Specifically, when the Veteran underwent a VA examination for his low back disability in March 2005, he complained of back pain that was "achy in nature," and could walk only 1-2 blocks before encountering pain.  However, on physical examination, the Veteran's low back revealed a forward flexion of 40 degrees with pain, and an extension of 20 degrees with pain.  Lateral flexion was 30 degrees bilaterally and rotation was 25 degrees bilaterally.  His spine exhibited good curvature in good alignment, and no acute abnormalities were observed.  No ankylosis was specifically noted.  There was no discussion with respect to functional limitation.  

The Veteran underwent a second VA examination in May 2011 following his assertion that his low back disability had worsened since his VA examination in March 2005.  However, contrary to his assertions, his range of motion had actually improved, as he now exhibited a forward flexion of 80 degrees and an extension of 25 degrees.  Lateral flexion and rotation was 30 degrees in all directions.  Although the specific points in range of motion where pain began were not specifically noted, the examiner did observe that the Veteran began experiencing pain only at the "extremes of movement."   

Based on these VA examinations, in addition to the lack of any such evidence in the remaining outpatient treatment records addressing range of motion, the evidence does not indicate that the Veteran's low back disability has been limited to 30 degrees or less of flexion.  Moreover, the competent evidence also does not indicate the presence of favorable ankylosis at any point during the course of the appeal.  An increased rating is not supported on these bases.

In considering this evidence, the Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected low back disability is not warranted on the basis of functional loss due to pain or weakness in this case as the Veteran's symptoms are contemplated by the 20 percent rating already assigned.  Specifically, at his most recent VA examination in May 2011, the Veteran complained of moderate pain and lack of endurance.  However, his posture and gait were normal.  Moreover, he was able to exhibit 80 degrees of flexion with pain only at the extreme ends of movement.  

The Board concedes that examiner's description regarding the onset of pain is vague.  Specific measurements that identify the point at which pain begins are preferable.  However, in this case, the Board does not conclude that the examiner's vague description renders the examination inadequate.  Specifically, the Veteran's forward flexion is substantially (50 degrees) greater than what is necessary to warrant a rating in excess of what he is currently assigned.  Moreover, in addressing DeLuca, the examiner stated that there was no loss of function with repetitive use.  Any loss of function due to flare-ups could not be determined without resorting to mere speculation.  Voerth v. West, 13 Vet. App. 117 (1999) (noting that a flare-up lasting only one or two days not only renders a new VA examination impractical, but a 'person who experiences a worsened condition only for a few days out of a year simply is less impaired than someone who suffers from the worsened condition for weeks or months').  Further, and of significant import, the examiner expressly stated that the Veteran only experienced "minimal functional limitations" due to his lumbar spine disability.  Thus, while the examiner's observation that the Veteran experiences pain only at the extreme ends of movement is nonspecific, it does not reasonably raise the possibility that pain was evident at 30 degrees.  

Additionally, there was no indication of any additional loss in range of motion due to fatigue, and no spasms were noted.  Put another way, the effect of this symptomatology is contemplated in the currently assigned 20 percent disability evaluation.  Therefore, as limitation of forward flexion to 30 degrees or favorable ankylosis of the thoracolumbar spine has not been shown, an increased rating is not warranted on these bases.  

The Board has also considered whether an increased rating is warranted based on incapacitating episodes.  However, the evidence indicates that an increased rating on this basis is not for application, as intervertebral disc syndrome has not been shown.  Specifically, an X-ray performed during the May 2011 VA examination was substantially normal, as it did not indicate any sign of fracture or dislocation.  Moreover, disc spaces were normal, bone density was adequate and the spinous processes were also normal.  Therefore, as intervertebral disc syndrome has not been shown, an increased rating is not warranted on this basis.  Further, even if intervertebral disc syndrome were demonstrated, evidence of the Veteran experiencing incapacitating episodes due to intervertebral disc syndrome has not been established.

Overall, the competent evidence does not indicate a forward flexion limited to 30 degrees or less, or favorable ankylosis of the thoracolumbar spine. Moreover, the evidence does not indicate intervertebral disc syndrome.  Therefore, the Board concludes that the criteria for a rating in excess of 20 percent for the Veteran's low back disability have not been met.

The Board has also considered whether a separate evaluation is warranted for any associated neurological abnormality.  Under 38 C.F.R. § 4.71(a), any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, is also to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a) (2011).  However, a separate evaluation is not warranted due to his low back disability, as neurological abnormalities have not been shown.

Specifically, at his November 2011 VA examination, the Veteran's deep tendon reflexes appeared slightly diminished.  However, his sensory functioning was normal, and there were no signs of diminished muscle functioning such as atrophy or loss of tone.  Moreover, at his March 2005 VA examination, he denied any secondary effects such as bladder or bowel complaints, numbness or erectile dysfunction.  Therefore, the evidence does not indicate that the Veteran is experiencing neurological symptomatology associated with his low back disability.  Indeed, he has not truly asserted such symptoms.  Thus, a separate evaluation is not warranted based on any neurological disorders.

Next, the Board has considered the Veteran's statements that his disability is worse than the 20 percent rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his low back disability according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Finally, the Board has considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, his low back symptoms were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's low back disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Id.

In this case, the evidence indicates that the Veteran has been substantially unemployed since 2001.  Currently, he is service-connected for an acquired psychiatric disorder (50 percent disabling), asthma (30 percent), residuals of a left knee injury (20 percent) and, as discussed above, a low back disability (20 percent).  His total disability rating is 80 percent and.  Therefore, as he has a single disability rating greater than 40 percent, the percentage criteria established under 38 C.F.R. § 4.16(a) have been met.  

With this in mind, the Board concludes that the criteria for TDIU have been met.  Specifically, the evidence includes a record of the Veteran's application for vocational rehabilitation and employment.  There, in January 2007, his application was denied by a rehabilitation counselor on the basis that his disabilities "make it unreasonable to expect" that he could obtain and keep competitive employment.  

This determination was made following a private physician's evaluation in November 2006, where he was observed to be in the bottom 10 percent in terms of perceptual organization, working memory and processing speed.  In addition to physical disabilities that limit him to sedentary work, this physician also observed that he had "serious difficulties" with self management and executive functioning and that he had "no transferable skills."  Based on these observations, the physician concluded that employment or training was "not feasible," and also concluded that the Veteran's service-connected disabilities rendered him unemployable.  

The Board notes that the private physician's opinion was based on the results of a series of tests used to assess employability, including the physician's own observations.  Moreover, although it is unclear whether the claims file was reviewed in conjunction with this evaluation, it nevertheless appears that the physician had an accurate understanding of the Veteran's disability picture.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), (held that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Therefore, the Board finds this evaluation to be of significant probative value.

The Board has also considered the opinions two VA examiners following psychiatric and general examinations in May 2011, both of which concluded that the Veteran was not unemployable.  Specifically, the psychiatric examiner stated that the Veteran was not unemployable to his service-connected mood disorder, and the general VA examiner stated that the Veteran could be employed for moderate duty in a sedentary position without physical restrictions.  

However, as was pointed out in the Board's March 2011 remand, "piecemeal opinions regarding the specific effects of one particular service-connected disability" do not address the issue of whether the Veteran's service-connected disabilities collectively precluded his employability.  Indeed this was one of the underlying bases for the remand, and the March 2011 examinations do not address this question.  

As an additional matter, the VA psychiatric examiner appears to have applied the wrong standard when providing his opinion.  Specifically, in stating that "the Veteran does not currently appear to be unemployable according to VBA criteria," the examiner cited the criteria associated with a 100 percent schedular rating for psychiatric disorders under 38 C.F.R. § 4.130.  

The Board emphasizes that entitlement to a total disability rating on a schedular basis and TDIU are based on fundamentally different criteria.  Indeed, any suggestion that the Veteran must be 100 percent disabled on a schedular basis in order to considered unemployable would directly contradict the language of 38 C.F.R. § 4.16(a).  In view of these inadequacies, the opinions provided by the VA examiners are of diminished probative value, and are outweighed by the conclusions of the physician in November 2006.  

Accordingly, the Board concludes that the totality of the evidence supports the finding that the Veteran is unemployable as a result of his service-connected disabilities.  At the very least, the issue is in equipoise.  In such cases, 38 C.F.R. § 4.16(b) states that all veterans who are unable to secure substantially gainful employment due to their service connected disabilities shall be rated as totally disabled.  As the evidence has indicated unemployability, TDIU must be granted.


ORDER

A rating in excess of 20 percent for a lumbar strain since March 1, 2005 is denied.  

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of VA compensation.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


